NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR PAZ-RODRIGUEZ,                         No.    20-72640

                Petitioner,                     Agency No. A078-685-730

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Salvador Paz-Rodriguez, a native and citizen of Mexico, petitions for review

of an Immigration Judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture in Mexico and thus is not

entitled to relief from his reinstated removal order. Our jurisdiction is governed by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review an IJ’s negative reasonable fear determination for

substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016).

We dismiss in part and deny in part the petition for review.

      Substantial evidence supports the IJ’s determination that Paz-Rodriguez

failed to establish a reasonable possibility of persecution in Mexico on account of a

protected ground, including membership in a cognizable particular social group.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”); see also Ramirez-Munoz v.

Lynch, 816 F.3d 1226, 1228-29 (9th Cir. 2016) (concluding that “imputed wealthy

Americans” returning to Mexico did not constitute a particular social group). We

lack jurisdiction to consider the political opinion and family-based social group

claims Paz-Rodriguez raises in the first instance in his opening brief. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not presented to the agency).

      Substantial evidence also supports the IJ’s determination that Paz-Rodriguez

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Mexico. See Andrade-Garcia, 828

F.3d at 836-37 (no reasonable possibility of torture with government

acquiescence).


                                          2                                      20-72640
      We reject as unsupported by the record Paz-Rodriguez’s contentions that the

IJ violated his right to due process or otherwise erred in the handling of his case.

      The temporary stay of removal remains in place until issuance of the

mandate. The motions for a stay of removal are otherwise denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    20-72640